Citation Nr: 0605688	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  04-10 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected traumatic encephalopathy, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for service-
connected compound fracture of the left humerus, with atrophy 
and limitation of extension of elbow, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to August 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Huntington, West Virginia 
(RO).

A motion to advance this case on the Board's docket was 
received and granted by the Board in September 2004, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2005).

Service connection was granted for residual disability of the 
head in August 1946.  In July 1948, the evaluation was 
increased to 10 percent disabling for residuals of a skull 
fracture, with healed adherent scar, non-disfiguring, left 
parietal region.  In November 1948, the evaluation was 
increased to 30 percent disabling, with the characterization 
of the disability changed to traumatic encephalopathy, 
reflecting the residuals of the inservice head injury.  As 
such, entitlement to a separate compensable evaluation for 
head scar, as a residual of the inservice head injury, is 
raised by the evidence of record, to include the August 2005 
VA examination, and is hereby referred to the RO for the 
necessary development.

In a remand to the RO dated November 2004, the Board noted 
that the veteran submitted a statement in December 1993 
regarding neck pain and bilateral shoulder pain, both as 
secondary to his service-connected disabilities.  The veteran 
further discussed his neck and shoulders at his September 
2004 hearing before the Board.  These issues were referred to 
the RO for appropriate disposition.  It was additionally 
noted that on the veteran's March 2004 substantive appeal, 
the veteran stated that he had not been able to work as a 
result of his service-connected disabilities.  Therefore, the 
issue of a total rating for compensation purposes based upon 
individual unemployability was also referred to the RO for 
appropriate disposition.  These actions have not been 
accomplished, and therefore, are again referred to the RO.


FINDINGS OF FACT

1.  The veteran's service-connected traumatic encephalopathy 
is manifested by a skull fracture, with residual subjective 
headaches and subjective memory loss.

2.  The veteran's service-connected compound fracture of the 
left, nondominant humerus, with atrophy and limitation of 
extension of elbow, is manifested by flexion of the left 
elbow to 115 degrees, with pain, and extension of the left 
elbow to 5 degrees, and no more than moderately severe 
impairment of Muscle Group V and Muscle Group VI.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for service-
connected traumatic encephalopathy have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.124, Diagnostic Code 8045-8100 (2005).

2.  The criteria for an increased rating for service-
connected compound fracture of the left humerus, with atrophy 
and limitation of extension of elbow, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71, Diagnostic Codes 5206, 5207, 5305, 5306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  


First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in June 2002 and December 2004 that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran has not identified any private medical records 
relevant to his claim.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  See Pelegrini, 18 Vet. App. at 112.  The veteran 
was notified of the need for VA examinations, and they were 
accorded him in August 2002, September 2002, and August 2005.  
The veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and supplemental statement of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  Therefore, the 
duty to notify of inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2005).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under governing law, a disability which has been continuously 
rated at or above any evaluation of disability for 20 or more 
years for VA compensation purposes may not be reduced except 
upon a showing that such rating was based on fraud.  See 38 
U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b) (2005).  
Because there is no evidence of fraud in this case, and the 
service-connected disabilities on appeal have been 
continuously evaluated at their current level since August 
1946, they are protected at that level from any decrease.  


Fracture of Left Humerus

The service medical records show on December 27, 1945, while 
operating a crank on a Wellin Davit, the winch crank handle 
slammed into veteran's left upper arm just above the elbow.  
The upper fragment of the fracture was displaced backward.  
There were three small wounds, but no bone fragments 
protruding.  The radial pulse was normal, and sensation and 
movements were intact.  The diagnosis was compound fracture 
of the left humerus.  His arm was placed in traction, and 
after four days, was placed in the Velpeau position until the 
ship reached port and he was transferred to the service 
hospital in January 1946.  X-rays of the left elbow showed a 
complete fracture of the supra-condylar portion of the 
humerus with very marked posterior displacement of the 
proximal fragment and marked overriding present.  The arm was 
placed in a hanging cased due to the skin abrasion over the 
fracture site.  A Lane plate was applied to the fracture site 
with hair line reduction.  The arm was put up in a shoulder 
spica.  In March 1946, x-rays showed the fragments were in 
good alignment and position.  The fracture line was less 
distinct with the production of more callus.  The metal plate 
and three screws continued to be employed.  In April 1946, 
the diagnosis was changed to simple fracture of the left 
humerus.  In May 1946, good union of the fracture site was 
seen, and the veteran's arm was taken out of the cast and put 
into a sling.  He then underwent extensive physical therapy 
and was returned to duty.

VA treatment records from March 2004 through December 2004 
show that the veteran reported chronic pain in his left arm, 
shoulder, and neck.  At a hearing before the Board in 
September 2004, the veteran stated that he experienced 
constant, sharp, shooting pain in his left arm, radiating up 
to his shoulder.  He reported taking pain medications and 
cortisone for treatment.  He testified that he experienced 
numbness and limited motion in his arm and shoulder, in that 
he could not lift his arm up over his head, or lean over and 
pick up heavy objects.  The veteran indicated that his left 
arm scar was painful to the touch.  He further noted that he 
needed help putting on shirts, and could not reach to tie his 
shoes, so he only wore slip-on shoes.  

A February 2005 physical therapy consultation record noted 
that the veteran reported increased left arm pain in the last 
7 to 8 years, extending from the base of his thumb to his 
neck, primarily in the upper arm.  He rated his pain as 8/10 
at its worst, to 6/10 at its best, and stated that his pain 
medications were ineffective in relieving pain long enough 
for him to sleep through the night.  He also noted that he 
had weakness in his left arm, leading to trouble with 
functional activities at home.  Physical examination showed 
distal upper arm atrophy, scarring, and "popeye" biceps 
deformity.  The left elbow active range of motion testing 
showed extension to 20 degrees, with pain, and flexion to 125 
degrees, with pain, with slight decrease at end ranges of 
supination and pronation.  He had a weak grip, bilaterally, 
and tenderness and soreness to palpation on the bottom half 
of upper arm.  The diagnosis was degenerative joint disease 
of neck, shoulder, and arm.  

At the VA examination in August 2005, the veteran reported 
chronic pain in his left upper arm and elbow, with weakness, 
stiffness, instability, giving way, locking, fatigability, 
decreased motion, and lack of endurance in the left elbow and 
left arm, but no swelling, heat, or redness.  He stated that 
he could not fully straighten his left elbow.  He reported 
undergoing physical therapy for his arm, but noted that it 
only increased motion in the arm, not relieved pain.  He 
experienced flareups with regard to his left arm, of varying 
frequency and duration, precipitated by any type of movement.  
During these flareups, the veteran stated that he experienced 
a total loss of the use of his left arm, and only time and 
rest allow the symptoms to subside.  The examiner noted the 
veteran's history of surgical correction, with a plate and 3 
screws through the humerus.  It was noted that the veteran 
was right handed.  The veteran reported that due to the 
limited motion in the left elbow, it was difficult for him to 
dress himself, or carry groceries and wood.  He noted that 
his left arm and elbow scars were occasionally sore, and 
could not tell whether the pain was in the scar itself, or in 
the tissue underneath.  He reported not having received any 
treatment specifically for the scars.  

The physical examination showed the circumference of the left 
upper arm was 24 centimeters (cm.); by comparison, the 
circumference of the right upper arm was 27 cm.  Grip 
strength in the left hand was 30 pounds; by comparison, grip 
strength in the right hand was 80 pounds.  Range of motion in 
the left elbow lacked 5 degrees of extension, unchanged with 
repetition of motion.  Flexion of the left elbow was to 120 
degrees, and became further reduced to 115 degrees with 
repetition.  Pronation was 60 degrees, unchanged with 
repetition.  Supination was 55 degrees, unchanged with 
repetition.  The examiner stated that the veteran had pain 
with all aspects of range of motion, and increased pain with 
repetition of motion, causing a decrease in flexion and 
extension.  X-rays of the left humerus showed a metallic 
plate in the distal humerus, with 3 anchoring screws 
transfixing an old healed fracture.  Degenerative changes in 
the shoulder joint, as well as acromioclavicular joint, were 
noted.  There was no acute fracture or dislocation.  The 
impression was compound comminuted fracture of the left 
humerus, status post surgical correction, with residual pain 
and loss of motion of the elbow. 

Historically, the veteran's service-connected left arm 
disability has been evaluated under Diagnostic Code 5305 and 
5306, concerning muscle injuries to Muscle Group V, 
supination of the elbow, and Muscle Group VI, extension of 
the elbow, respectively.  38 C.F.R. § 4.73, Diagnostic Codes 
5305, 5306.  A 20 percent evaluation is warranted for the 
nondominant arm, for moderately severe disability to Muscle 
Group V or Muscle Group VI, and the maximum 30 percent 
evaluation is warranted for severe disability to Muscle Group 
V or Muscle Group VI.  Id.  

Guidance is given under the Schedule for evaluating muscle 
disabilities as slight, moderate, moderately severe, or 
severe.  38 C.F.R. § 4.56 (2005).  The cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c).  Moderately severe disability of muscles results 
from through and through or deep penetrating wound with 
debridement, prolonged infection, sloughing of soft parts, 
and intermuscular scarring.  It requires indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side; and 
tests of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).  

Severe disability of the muscles results from through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, sloughing of soft 
parts, and intermuscular binding and scarring.  It requires 
ragged, depressed and adherent scars; loss of deep fascia or 
muscle substance or soft flabby muscles in the wound area; 
and severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, 
the following are also signs of severe muscle disability: (a) 
x-ray evidence of minute multiple scattered foreign bodies; 
(b) adhesion of the scar; (c) diminished muscle excitability 
on electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile; or (g) induration or atrophy of an entire muscle 
following simple piercing by a projectile.  Id.  

Finally, an open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.  38 C.F.R. § 4.56(a).  A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b).

Based on the evidence of record, the veteran's service-
connected left arm disability does not warrant an evaluation 
in excess of 20 percent disabling under Diagnostic Codes 5305 
and 5306.  As noted above, for a muscle injury to be rated as 
severe, it must be the result of a through and through or 
deep penetrating wound due to 
high-velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture.  The veteran's injury was the result of being hit 
on the left arm by a boat's winch crank handle in service.  
Additionally, there is no evidence that the veteran's left 
arm fracture was a shattering or open comminuted one, even 
though the veteran's inservice injury was initially 
characterized by the RO as being a compound comminuted 
fracture.  Although the service medical records note that the 
veteran's arm was indeed fractured, and that the fracture was 
initially noted as compound in that the skin was broken, 
there is no evidence that the fracture was comminuted.  The 
x-ray evidence of record does not show that there were at the 
time of the injury, or are at the present time, small 
fracture fragments of the humerus, or multiple scattered 
foreign bodies.  The final diagnosis in service was a simple 
fracture of the left humerus.

There is no evidence in the service medical records of 
extensive debridement or prolonged infection.  Although the 
veteran sustained scars from his inservice injury, there is 
no evidence that they were ragged, depressed, or adherent.  
Although there is currently positive evidence of impairment 
of strength and endurance in the left arm as compared to the 
right arm, it does not rise to the level of a severe muscle 
injury.  Although some loss of muscle substance exists 
currently, there is no evidence of complete atrophy of the 
muscle around the injury site.  Accordingly, an evaluation in 
excess of 20 percent disabling under Diagnostic Codes 5305 
and 5306, for the veteran's service-connected left arm 
disorder, is not warranted.

On VA examination in August 2005, flexion of the veteran's 
left arm was to 120 degrees, and extension was to 140 
degrees.  As flexion was not limited to 90 degrees or less, 
extension was not limited to 75 degrees or less, supination 
of the elbow was not to 30 degrees or less, and anklyosis of 
the left elbow, marked cubitus varus or cubitus valgus 
deformity, ununited fracture of the head of the radius, and 
impairment of the radius and ulna, have not been shown, 
Diagnostic Codes 5205, 5206, 5207, 5209, 5210, 5211, 5212, 
and 5213 are also not for application.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5205-07, 5209-13 (2005).  

Additionally, although the veteran has 3 scars on his left 
arm, 2 as a direct result of the injury in service, and one 
from the subsequent surgical procedure, these scars were not 
found to be painful on examination in August 2005, and do not 
meet the size or other requirements of the regulations 
pertaining to disabilities of the skin in order to warrant a 
separate, compensable evaluation.  See 38 C.F.R. § 4.117, 
Diagnostic Codes 7800-7805 (2005).  

There is also no evidence that the veteran's left arm 
disorder causes functional loss as described in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and 38 C.F.R. §§ 4.40, 4.45 
(2005).  As noted above, in a February 2005 VA treatment 
record, the veteran had left arm flexion to 125 degrees with 
pain, and extension to 20 degrees with pain.  On VA 
examination in August 2005, both flexion and extension of the 
veteran's left arm were noted to be slightly limited, flexion 
to 115 degrees, and extension to 5 degrees, limited by pain.  
However, although there is evidence that the veteran's left 
arm extension and flexion are limited by pain, the extent to 
which they are limited would not merit even a noncompensable 
evaluation under Diagnostic Codes 5206 and 5207.  
Accordingly, an evaluation in excess of the 20 percent 
disabling evaluation already assigned under Diagnostic Codes 
5305 and 5306 is not warranted.  See 38 C.F.R. § 4.73, 
Diagnostic Codes 5206, 5207, 5305, 5306. 

Encephalopathy

At his hearing before the Board in 2004, the veteran reported 
that he experienced memory problems, and headaches that 
reached from the top of his head, down behind his left ear, 
and down his neck when he twisted his neck to the right or 
left, but not when he was facing straight forward.  The 
veteran reported that he had undergone several x-rays, but 
had never been hospitalized for his service-connected 
disabilities. 

A VA examination was conducted in August 2005.  With regard 
to the veteran's service-connected skull fracture, the 
veteran reported constant head pain, from the middle to the 
top and on the left side of his head, which was sharp, and 
varied in frequency and duration.  He did not experience 
flareups, and stated no medications alleviated the pain.  A 
skull x-ray showed slight thickening of the calvarium in the 
left parietal region, with no acute fractures or extra 
cranial calcification.  The impression was skull fracture, 
with residual subjective headaches.

The veteran's skull fracture is rated under 38 C.F.R. § 
4.124a, Diagnostic Code 8045, pertaining to brain disease due 
to trauma, and Diagnostic Code 8100, pertaining to migraine 
headaches.  38 C.F.R. § 4.124, Diagnostic Codes 8045, 8100 
(2005).  Diagnostic Code 8045, which governs evaluations of 
brain disease due to trauma, provides that purely 
neurological disabilities such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., resulting from trauma 
to the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated diagnostic code.  In this case, the hyphenated 
diagnostic code is 8045-8100, indicating that the headaches 
are the residuals of the original injury.

As the veteran's primary manifestation of his brain injury is 
headaches, the residuals of his service-connected injury are 
evaluated under Diagnostic Code 8100.  Under this diagnostic 
code, a 30 percent evaluation is for assignment for 
headaches, when there are characteristic prostrating attacks, 
occurring on an average once a month over the previous 
several months.  A 50 percent evaluation is warranted for 
headaches, with very frequent completely prostrating and 
prolonged attacks, productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The veteran has reported that he has constant head pain that 
runs from the top of his head, down the left side of his head 
behind his ear, and to his neck.  He also stated that he 
experienced increasing memory loss.  However, there is no 
evidence in the record, either from the VA examination or VA 
treatment records, that his headaches are of the frequency, 
duration, or severity necessary to meet the criteria for an 
evaluation of 50 percent disabling.  It has not been shown 
that the headaches are completely prostrating or prolonged, 
or that they have caused the veteran to become unemployed, or 
be unable to manage his job responsibilities.  As the 
veteran's current symptomatology does not satisfy the 
criteria for a 50 percent disabling evaluation under 
Diagnostic Code 8100, an evaluation in excess of 30 disabling 
is not warranted.  

Conclusion

Finally, the issue of whether the manifestations of the 
veteran's service-connected disabilities present an 
exceptional or unusual disability picture so as to warrant 
referral to the appropriate officials for consideration of 
extraschedular ratings has been considered.  See 38 C.F.R. § 
3.321(b) (2005); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this case, the schedular evaluations in this case 
are not inadequate.  Evaluations in excess of those currently 
assigned are provided for certain manifestations of the 
veteran's service-connected disabilities, but the medical 
evidence reflects that those manifestations are not present 
in this case.  The veteran has not required any surgery on 
his left arm subsequent to service separation in 1946, been 
otherwise hospitalized for his service-connected disabilities 
since that time, or requires assistive devices.  He stated 
during his August 2005 VA examination that he retired from 
employment in 1986 due to age.  Therefore, the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met, and the RO's 
decision not to refer these issues to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
was correct.  

For the reasons stated above, the preponderance of the 
evidence is against the veteran's claims, the benefit of the 
doubt doctrine is inapplicable, and the claims must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased evaluation for service-connected traumatic 
encephalopathy is denied.

An increased evaluation for service-connected compound 
fracture of the left humerus, with atrophy and limitation of 
extension of elbow, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


